DETAILED ACTION

Response to Amendment
The Amendment filed April 23, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Abstract have overcome the objections previously set forth in the Non-Final Office Action mailed February 1, 2022. With regards to the 112(b) rejections of claims 3, 12, and 19, the Examiner acknowledges the amendment of the term “bent” to “swingable,” but does not believe there is sufficient support for the amendment, nor provide clarity. The amendment is further discussed below.  With regards to the 112(b) rejection of the use of the word “pivotally,” the Examiner acknowledges the amendment and agrees that the change to “rotationally” overcomes the rejection. Examiner agrees there was an oversight regarding the alleged missing reference characters. Examiner acknowledges the reference characters were present in the original drawing, and the objection has been withdrawn.
The amendment filed April 23, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure, and has not been entered.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the descriptions of the cantilever configuration in amended paragraphs [0005], [0014], [0022], [0031], [0034], and [0036]. The term “swing” and “swingable” along with the addition of the elasticity render the additions new matter. Please see 112(a) and (b) rejections below as applied, and Examiner’s suggestion to return the specification to the original wording. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 12, and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The addition of the word “swingable” to the claim language to make it “the free end is swingable relative to the connecting end” does not line up with the specification. While the Examiner understands the intent of the claim, the cantilever claimed appears to restoratively deform due to the elasticity of the shape and material used. Support for the use of “swingable” was not found in paragraph [0022] of the specification, however, Examiner found in the specification in paragraph [0031] where it states “the wheeled vehicle travels on an uneven ground and causes swinging, the cantilever 30a may cause, due to elasticity itself,  the free end 32 to bend relative to the connecting end 31.” Examiner suggests using different terminology than “swingable.” The term “swinging” in the specification appears to be talking about the movement of the vehicle, not the movement of the free end relative to the connecting end. In regards to the use of the word, see below. Further, Examiner acknowledges that “bent” or “bend” may be the better term to align with the specification (see below).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 12, and 19 use unclear language with the use of “swingable.” Examiner understands the intent of the claim, however, the cantilever claimed appears to restoratively deform due to the elasticity of the shape and material used. The term “swinging” in the specification appears to be talking about the movement of the vehicle, not the movement of the free end relative to the connecting end. While the Examiner still believes there may be a better term to use for what the Applicant is intending, we suggest the Applicant return the phrasing to “bend” or “bent” as it may be the best term aligning with the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 17-19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,773,564 to Watt et al. (hereinafter Watt).
Regarding claim 1, Watt discloses having a wheeled vehicle (see Abstract), comprising: a vehicle body (not shown, col. 3, lines 25-28); a vibration absorbing element (not shown, but connects at lug 124, see col. 4, lines 32-35) comprising a first end (connected to vehicle, see col. 4, lines 32-35) and a second end (at 124), wherein the first end is connected to the vehicle body (connected to vehicle, see col. 4, lines 32-35 and col. 3, lines 25-28); an auxiliary arm (100, 112) comprising a connecting end (at approximately 122, see Modified Figure 18 above; and connected to vehicle at 116) and a free end (at approximately 124/126, see Modified Figure 18 above), wherein the connecting end is connected to the vehicle body (see col. 4, lines 44-48; also connected at 116), and the free end (see Modified Figure 18 above) is connected to the second end (see col. 4, lines 32-35, beam 114 is fastened to frame 108 at the lug 124 by a spring or shock absorber (not shown)); a wheel (not shown, see col. 3, line 14) comprising an axle (104), wherein the axle is rotationally connected to the free end (axle 104 at free end, see Modified Figure 18 above); and a driving member (102) indirectly fixed to the vehicle body (see col. 4, lines 26-30) and configured to drive the wheel (see col. 3, lines 14-16).
Regarding claim 2, Watt discloses the auxiliary arm (100, 114) is a rocker arm, and the connecting end of the rocker arm is pivotally connected to the vehicle body, so that the free end pivots relative to the connecting end (see col., lines 26-31).
Regarding claim 4, Watt discloses having a transmission mechanism (see Figure 1, including: 152 and 148), wherein the driving member is configured to drive the wheel through the transmission mechanism (see col.3, line 64 – col. 4, line 14).
Regarding claim 5, Watt discloses the transmission mechanism comprises: a driving wheel (146) rotationally connected to the connecting end (in 142, driven by motor 102); a driven wheel (148) rotationally connected to the free end (see Figure 16); and a flexible element (150) connected to the driving wheel and the driven wheel, wherein the driving member is configured to drive the wheel through the driving wheel, the flexible element, and the driven wheel (see Figure 16).
Regarding claim 6, Watt discloses the driving wheel is a driving pulley, the driven wheel is a driven pulley, and the flexible element is a belt, wherein the belt is connected to the driving pulley and the driven pulley, and the driving member is configured to drive the wheel through the driving pulley, the belt, and the driven pulley (see Summary, and col. 1, lines 45-56).
Regarding claim 7, Watt discloses the driving wheel is a driving chain wheel (pinion with teeth, see col. 4, lines 1-14), the driven wheel is a driven chain wheel, and the flexible element is a chain (150, col. 4, line 4), wherein the chain is connected to the driving chain wheel and the driven chain wheel, and the driving member is configured to drive the wheel through the driving chain wheel, the chain, and the driven chain wheel (see Summary, col. 1, lines 45-56 and col. 4, lines 4-8).
Regarding claim 8, Watt discloses the transmission mechanism further comprises a reduction gear set, and the driving member drives the driving wheel through the reduction gear set (the gears used in the transmission are different sizes, creating a reduction gear set; see Figure 16).
Regarding claim 9, Watt discloses having a vibration absorbing element is a shock absorber (see col. 3, lines 40-43).
	Regarding claim 17, Watt discloses having an independent-drive set (see Abstract) adapted to a vehicle body (not shown, col. 3, lines 25-28), wherein the independent-drive set comprises: a vibration absorbing element (not shown, but connects at lug 124, see col. 4, lines 32-35) comprising a first end (connected to vehicle, see col. 4, lines 32-35) and a second end (at 124), wherein the first end is adapted to be connected to the vehicle body (connected to vehicle, see col. 4, lines 32-35 and col. 3, lines 25-28); an auxiliary arm (100, 112) comprising a connecting end (at approximately 122, see Modified Figure 18 above; and connected to vehicle at 116) and a free end (at approximately 124/126, see Modified Figure 18 above), wherein the connecting end is adapted to be connected to the vehicle body (see col. 4, lines 44-48; also connected at 116), and the free end (see Modified Figure 18 above) is connected to the second end (see col. 4, lines 32-35, beam 114 is fastened to frame 108 at the lug 124 by a spring or shock absorber (not shown)); a wheel (not shown, see col. 3, line 14)  comprising an axle (104), wherein the axle is rotationally connected to the free end (axle 104 at free end, see Modified Figure 18 above); and a driving member (102) adapted to be fixed to the vehicle body (see col. 4, lines 26-30; not directly fixed, but is indirectly fixed) and configured to drive the wheel (see col. 3, lines 14-16).
	Regarding claim 18, Watt discloses the auxiliary arm (100, 114) is a rocker arm, and the connecting end of the rocker arm is adapted to be pivotally connected to the vehicle body, so that the free end pivots relative to the connecting end (see col., lines 26-31). 
	Regarding claim 20, Watt discloses having a transmission mechanism (see Figure 1, including: 152 and 148) and a reduction gear set (different sized gears causing a reduction set, see Figure 16), wherein the transmission mechanism comprises: a driving pulley (146) rotationally connected to the connecting end (in 142, driven by motor 102); a driven pulley (148) rotationally connected to the free end (see Figure 16); and a belt (150) connected to the driving pulley and the driven pulley (see Figure 16), wherein the driving member is configured to drive the wheel through the reduction gear set, the driving pulley, the belt, and the driven pulley (see Figure 16), wherein the vibration absorbing element is a shock absorber (see col. 3, lines 40-43).
Claims 1-2, 4-6, 8, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,904,988 to Harrup et al. (hereinafter Harrup).
Regarding claim 1, Harrup discloses having a wheeled vehicle (see Figure 1), comprising: a vehicle body (10); a vibration absorbing element (22) comprising a first end (top end of 22) and a second end (bottom end of 22), wherein the first end is connected to the vehicle body (see Figure 2); an auxiliary arm (14) comprising a connecting end (at 17) and a free end (at end near 19), wherein the connecting end is connected to the vehicle body (see Abstract, arm is connected to frame), and the free end is connected to the second end (see ends of 22 in Figures 2-6); a wheel (18) comprising an axle, wherein the axle (axle at 19) is rotationally connected to the free end (see col. 3, lines 30-31); and a driving member (motor 16, and gears in 14; see Figures 5, 6, and 9) fixed to the vehicle body and configured to drive the wheel (16 mounted to frame 20, indirectly fixing the driving member to the vehicle body).
Regarding claim 2, Harrup discloses the auxiliary arm (14) is a rocker arm, and the connecting end (near 17, 24) of the rocker arm is pivotally connected to the vehicle body, so that the free end pivots relative to the connecting end (see col. 3, lines 37-38, arm 14 pivots about the axis 24).
Regarding claim 4, Harrup discloses having a transmission mechanism (see drive mechanisms in Figures 4-9), wherein the driving member (16) is configured to drive the wheel through the transmission mechanism (description of one embodiment of the transmission mechanism in col 3, lines 52-65).
Regarding claim 5, Harrup discloses the transmission mechanism comprises: a driving wheel (30) rotationally connected to the connecting end (connected at motor 16); a driven wheel (36) rotationally connected to the free end (other end of arm 14); and a flexible element (32 or 62) connected to the driving wheel and the driven wheel, wherein the driving member is configured to drive the wheel through the driving wheel, the flexible element, and the driven wheel (see col. 3, lines 52-65 for description of just one embodiment).
Regarding claim 6, Harrup discloses the driving wheel (30) is a driving pulley, the driven wheel (36) is a driven pulley, and the flexible element is a belt (32 or 62), wherein the belt is connected to the driving pulley and the driven pulley, and the driving member is configured to drive the wheel through the driving pulley, the belt, and the driven pulley (see col. 3, lines 52-65 for description of just one embodiment).
Regarding claim 8, Harrup discloses the transmission mechanism further comprises a reduction gear set (see Figure 5), and the driving member drives the driving wheel through the reduction gear set (see col. 3, line 66 – col. 4, line 6).
Regarding claim 17, Harrup discloses an independent-drive set adapted to a vehicle body (see Figures 1 and 2), wherein the independent-drive set (see Figure 2) comprises: a vibration absorbing element (22) comprising a first end (top end of 22) and a second end (bottom end of 22), wherein the first end is adapted to be connected to the vehicle body (see Figure 2 at top of 22); an auxiliary arm (14) comprising a connecting end (at 17) and a free end (at end near 19), wherein the connecting end is adapted to be connected to the vehicle body (see Abstract, arm is connected to frame), and the free end is connected to the second end (see ends of 22 in Figures 2-6); a wheel (18) comprising an axle (at 19), wherein the axle is rotationally connected to the free end (see col. 3, lines 30-31); and a driving member (16) adapted to be fixed to the vehicle body and configured to drive the wheel (16 mounted to frame 20, indirectly fixing the driving member to the vehicle body).
Regarding claim 18, Harrup discloses the auxiliary arm (14) is a rocker arm, and the connecting end of the rocker arm is adapted to be pivotally connected to the vehicle body (near 17, 24), so that the free end pivots relative to the connecting end (see col. 3, lines 37-38, arm 14 pivots about the axis 24).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrup in view of US Patent 7,731,211 to Ramsey.
Harrup is discussed above, but fails to disclose the auxiliary arm is a cantilever, and a connecting end of the cantilever is fixed to the vehicle body, so that the free end is bent (continuing to use bent rather than swingable) relative to the connecting arm.
However, Ramsey discloses a similar type of trailing arm suspension, where the arms (322) are rigidly connected to the vehicle (at hanger 18) at a connecting end (see Figure 11) and rigidly connected to the axle (28) at the free end (about 340) of the arm (322). During operation of the suspension, the arms (322) act as cantilever beams (see col. 19, lines 13-17).  Furthermore, regarding the limitation of “so that the free end is bent relative to the connecting end” is functional language. “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Ramsey discloses the structural limitation of the claim.
Accordingly, the prior art reference teaches that it is known that the cantilever and rocker arm are elements that can be used in the same manner for a suspension. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure disclosed by Harrup using the cantilever arm of Ramsey as Ramsey teaches that the arm could be a cantilever or a swing arm (rocker arm). The results would have been predictable to one of ordinary skill in the art.

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for indicating allowable subject matter were recited in the previous Office Action, and remain the same.

Response to Arguments
Applicant's arguments filed April 23, 2033 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Watt and Harrup fail to disclose the technical features of “a driving member fixed to the vehicle body and configured to drive the wheel,” the Examiner does not find the argument persuasive. The argument hinges on the word “fixed.” However, the Examiner believes the term is sufficiently broad, and would include where features may be indirectly fixed or rotationally fixed. In the case of Watt, the motor 102 is secured to the vehicle for relative rotation, thereby being rotationally fixed. Applicant argues that in Harrup, the motor is located between the floor and the suspension member, and the motor is not fixed to the vehicle. However, the motor is mounted on the trailing arm 14, which is then mounted to the vehicle 10. Thus, the motor would be indirectly fixed to the vehicle through the trailing arm.
Applicant further argues that claim 1 specifies that the auxiliary arm and the vibration absorbing element reduce the vibration received by the wheeled vehicle, and that Watt and Harrup do not achieve the desired effect of the present invention. The language argued is not commensurate with the scope of the claims. The argument does not serve to distinguish the structure of the prior art references from the present invention. The Examiner has looked strictly at each element of the claim, and the structure in Watt and Harrup. The desired function of the present invention does not serve to distinguish from the prior art without further structural limitations.
Applicant has applied the same arguments from above as applied to claim 1 for claim 17. Examiner does not find the arguments persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616